DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 2 March 2022.
Claims 1-20 are presented for examination.
Claims 1, 6, 9, 13, 14, 15, 16, 17 and 18 are amended.
35 USC § 101 rejections are withdrawal in light of the amendment.
35 USC § 112 rejection is withdrawal in light of the amendment.

Response to Argument
Applicant’s arguments, for claims 1-12, filed in the amendment filed on 2 March 2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments, for claims 13-20, filed in the amendment filed on 2 March 2022, have been fully considered but they are not deemed persuasive:
Applicant argued that “…the cited combinations of SAP Blogs and Chandran do not describe transforming, using a model, a data structure of the event data for storage in an activity database," and "storing the event data and the process date for the event in each of: a first plurality of database tables corresponding to a first, process tracking part of the model configured to track processes for the event, and a second plurality of database tables corresponding to a second, results part of the model configured to track results of performing the processes for the event," as recited by amended claim 13…”
Examiner respectfully disagrees.
	The amendment merely recites “transforming, using a model, a data structure of the event data for storage in an activity database” which does not clearly disclose detail of “transforming…a data structure…” 
	Under the broadest reasonable interpretation, “transforming…a data structure…” can be broadly interpreted as copying an event data which has three fields from a table or a log to a different table or log that has only 1 field (e.g. structure has been changed/transformed, since two other fields are no long existed), or copying the event data which has three fields from a table or a log to another different table or log that has 4 fields. 
Chandran, paragraph [0056], discloses “Enterprise system 100 generates audit logs stored in logs 116 based on logging in an audit table or audit database each action performed by a user 102 of the enterprise system 100.” 
WHERE “transforming, using a model, a data structure of the event data for storage in an activity database;” is broadly interpreted as “generates audit logs stored in logs 116 based on logging in an audit table or audit database each action” where “transforming…a data structure” is broadly interpreted as event data in “audit logs” is in a first data structure, where event data in audit table is in a second data structure (See Fig. 4, where event data from “AUDIT EVENT” 402 is copied/transformed to fit “AUDIT LOGS” 406), where “model” is broadly interpreted as computer software or computer application.
For limitation “the model configured to track processes for the event,” Chandran discloses the argued limitation (Chandran: Paragraph [0084], “FIG. 4 is a block diagram illustrating an audit database 400 according to some embodiments. CMS database 212 comprises audit log 310…stores all the events occurring in the enterprise system 100. In some embodiments, the schema of audit database 400 includes an audit event table 402, an audit documents table 404, and an audit logs table 406.”
Paragraph [0087], “…Audit logs table 406 is a transactional table, which has an entry for each event occurring in enterprise system 100. Audit logs table 406 includes, for example, fields for timestamp of the event occurrence, event identifier of the event (e.g., from audit events table 202), user identifier of the user who performed the action, the cluster identifier, [@@what is cluster identifier??], and document identifier of the document on which the action was performed (e.g., from audit documents table 404).” See Fig. 4 where “Audit logs table 406” is used to track processes for the event.
	The limitation is broad and does not explicitly disclose what type of processes for the event. For example, “processes for the event” can be broadly interpreted as a single process such as when the event is performed/executed/completed or a combination of group of associated/subsequent processes (e.g. atomic processes) which are parts of an event.
	Further, limitations “the model configured to track processes for the event” and “the model configured to track results of performing the processes for the event” are broad enough that they may refer to the same information (e.g. the time of the process that is performed/executed/complete). For example, in an event of changing a file name, the time can be broad interpreted as “track processes for the event” and “track results of performing the processes for the event” (since, file name has been changed, the result of the process of changing file name is completed/logged with time of the change is completed)
Therefore, the combination of the references at least teaches the argued claim limitations.
The replies to the above argument are applied equally to other similar arguments for other claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over SAP Blogs (“New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release,” 30 October 2012, hereinafter SAP), in view of Chandran (U.S. Pub. No. 20160179863, hereinafter Chandran), and further in view of File et al. (U.S. Patent No.: US 10581851, hereinafter File), and further in view of Harveyslash (“Multiple tables entry with current timestamp,” 2 March 2016). 
For claim 1, SAP discloses a computer-implemented method comprising:
receiving input of event data for events associated with operational activities, the event data including, for each of the events, a time parameter and a subject of the respective event (SAP: pages 2-3, bottom Figure, which discloses “Enhanced Change History – Now changes on some of the key fields of master agreement documents can be captured in greater details in change history. Changes will be captured with details such as “From Value”, “To Value”, “Timestamp” etc. This is a great feature to keep all the changes in detail for auditing purposes.”
WHERE “operational activities” is broadly interpreted as “changes” (i.e. the operational action)
WHERE “events” is broadly interpreted as “changes” event or events of “changes”, 
WHERE “receiving input of event data for events associated with operational activities” is broadly interpreted as “changes on some of the key fields of master agreement documents can be captured”
WHERE “a time parameter” is broadly interpreted as ““Timestamp”” 
WHERE “a subject of the respective event” is broadly interpreted as “Changes will be captured with details such as “From Value”, “To Value”…” (also see SAP: Figure on page 3, in red box “The value of “Payment Terms” was changed from “2-10NET30” to NET30”)); 
grouping and processing the events according to the time parameter or the subject of each of the events (SAP: page 3, “Change History Details in Master Agreement MA-233-BGNXM-2012” which indicates the events are grouped by different “Master Agreement” e.g. each “Master Agreement” has its own “Change History Details,” (e.g. “Master Agreement MA-233-BGNXM-2012” and other “Master Agreement”), where events regarding to the same “Master Agreement” are grouped and stored in the same “Change History Details in Master Agreement” (e.g. “Change History Details in Master Agreement MA-233-BGNXM-2012”). Further, the first row in the figure, recites “The value of ‘Payment Terms’ was changed from ‘2-10NET30’ to ‘NET30’” which indicates the change event (e.g. changing “value of ‘Payment Terms’”) has been processed (e.g. “was changed”)); 
populating database tables in each of a second part of a model with event entries based on the event data, the second part of the model corresponding to results of the processing of the operational activities associated with each of the event entries (SAP: page 3, the figure, “Change History Details in Master Agreement MA-233-BGNXM-2012” is broadly interpreted as “database tables in each of a second part of a model” which includes “results of the processing of the operational activities associated with each of the event entries” for example, the first row in the figure, recites “The value of ‘Payment Terms’ was changed from ‘2-10NET30’ to ‘NET30’” which disclose the “result” of the changes); and 
outputting one or more of the database tables of the model for presentation to a user (SAP: page 3, the figure displays “Change History Details in Master Agreement MA-233-BGNXM-2012” table to user (e.g. tables of the model (e.g. software – “SAP Sourcing/CLM 9.0” ) disclose the “result” of the processed changed events).
However, SAP does not explicitly disclose 
populating database tables in a first part with event entries based on the event data,
the first part of the model corresponding to processing of the operational activities associated with each of the event entries, 
wherein event entries stored in the first part and the second part of the model are linked by respective process dates for the event entries, wherein the respective process dates for the event entries are included in the database tables of the first part and the second part of the model in respective process date fields.
Chandran discloses populating database tables in a first part with event entries based on the event data, the first part of the model corresponding to processing of the operational activities associated with each of the event entries; are linked by respective process dates for the event entries (Chandran: paragraph [0056], “Enterprise system 100 generates audit logs stored in logs 116 based on logging in an audit table or audit database each action performed by a user 102 of the enterprise system 100.” Paragraph [0084], “FIG. 4 is a block diagram illustrating an audit database 400 according to some embodiments. CMS database 212 comprises audit log 310…stores all the events occurring in the enterprise system 100. In some embodiments, the schema of audit database 400 includes an audit event table 402, an audit documents table 404, and an audit logs table 406.”
Paragraph [0087], “…Audit logs table 406 is a transactional table, which has an entry for each event occurring in enterprise system 100. Audit logs table 406 includes, for example, fields for timestamp of the event occurrence, event identifier of the event (e.g., from audit events table 202), user identifier of the user who performed the action, the cluster identifier, [@@what is cluster identifier??], and document identifier of the document on which the action was performed (e.g., from audit documents table 404).” See Fig. 4,
WHERE “populating database tables” is broadly interpreted as “an audit event table 402, an audit documents table 404, and an audit logs table 406”
WHERE “are linked by respective process dates for the event entries” is broadly interpreted as “schema of audit database 400” (e.g. “…Audit logs table…which has an entry for each event occurring in enterprise system 100. Audit logs table 406 includes…fields for timestamp of the event occurrence…(e.g., from audit events table 202)…” which indicates “timestamp of the event occurrence” is linked by schema from “audit events table 202” to “schema of audit database 400”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release” as taught by SAP by implementing “Generating Secured Recommendations for Business Intelligence Enterprise Systems” as taught by Chandran, because it would provide SAP’s method with the enhanced capability of “analyzing the associated audit log entries includes determining schedule events of filed viewed by members of the group, and generating a recommendation includes generating a recommendation based on the schedule events” (Chandran: paragraph [0011]) and “…improved document use of business intelligence systems…solves these and other problems by providing methods and systems for generating secured recommendations for business intelligence enterprise systems…” (Chandran: paragraph [0004]).
However, SAP and Chandran do not explicitly disclose wherein event entries stored in the first part and the second part of the model are linked by respective process dates for the event entries, wherein the respective process dates for the event entries are included in the database tables of the first part and the second part of the model in respective process date fields
File discloses wherein event entries stored in the first part and the second part of the model are linked by respective process dates for the event entries (File: column 2, lines 3-39, “More particularly, some aspects described herein may provide a computer-implemented method for a model to monitor production changes to resources within a cloud computing environment and determine whether those changes were performed in accordance with the change management policy. The method may comprise the following steps: configuring a change order monitoring application, wherein the change order monitoring application receives one or more audit logs from one or more application services in a cloud computing environment, wherein the one or more audit logs comprises a plurality of change events and a plurality of noise events, wherein the plurality of change events require a change order…” Column 2, line 40-column 3, line 12, “…the one or more audit logs may comprise individual change events and application programming interface (API) calls. Additionally, the one or more related connections between the plurality of change events may comprise two change events that are part of a same user login. Further, the one or more related connections between the plurality of change events may comprise two change events that are from the same application service and occurred within one hour of each other. In addition, matching the plurality of change events to one or more change orders in the cloud computing environment may comprises the following steps: matching a change order configuration item to one of the one or more application services through a change management database mapping; determining an event time window for the one or more change orders and ensuring the matched plurality of change events are within the event time window; and determining the implementer is a member of an implementing group for the change order…”
WHERE “wherein event entries stored in the first part and the second part of the model are linked by respective process dates for the event entries” is broadly interpreted as “matching the plurality of change events to one or more change orders…an event time window for the one or more change orders and ensuring the matched plurality of change events are within the event time window” e.g. “one or more audit logs comprises a plurality of change events” and “one or more change orders” which indicates a link (e.g. relationship) based on the “within the event time window” Note: specification only disclose “link*” 7 times, and does not explicitly disclose “link” or “linked” is referring to what (e.g. HTTP link or pointer link etc.). Therefore, if “one or more change orders” and “the plurality of change events” are matched by using “within the event time window,” which indicates respective process dates of the event entries are known and used, which can further broadly interpreted as “one or more change orders” and “the plurality of change events” are linked (relationship or related) by “within the event time window”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release” as taught by SAP by implementing “Change monitoring and detection for a cloud computing environment” as taught by File, because it would provide SAP’s method with the enhanced capability of “…for monitoring change activity in a cloud computing environment using a machine learning algorithm to determine whether those changes were performed in accordance with a change management policy…” (File: column 1, lines) 
However, SAP, Chandran and File do not explicitly disclose wherein the respective process dates for the event entries are included in the database tables of the first part and the second part of the model in respective process date fields.
Harveyslash discloses wherein the respective process dates for the event entries are included in the database tables of the first part and the second part of the model in respective process date fields (page 1, “…several different tables… Each of the above tables will have a column, to hold the date of creation…table called actions, which will contain all the actions that a user performed. There will be another column in that table that will contain what the type of that action is, for example vote, comment, chat etc. It will also contain a timestamp value, so that my long polling can just search in this actions table for any actions. If there are actions present that are newer than a certain timestamp, then go to those action type tables (vote, comment, chat), and get rows that are newer than that same value, and return them to the user…” which indicates the “timestamp value” of the same event is included in first database table (e.g. Vote table) and second database table (e.g. actions table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release” as taught by SAP by implementing “Multiple tables entry with current timestamp” as taught by Harveyslash, because it would provide SAP’s method with the enhanced capability of “…It will also contain a timestamp value, so that my long polling can just search in this actions table for any actions…” (Harveyslash: page 1). 
For claim 3, SAP, Chandran, File and Harveyslash disclose the computer 3. The computer-implemented method of claim 1, wherein the subject of the respective event is a contract identifier corresponding to a contract associated with the respective event (SAP: pages 2-3, bottom Figure “Change History Details in Master Aggrement MA-233-BGNXM-2012…” where all the events related to the contract with contract ID “MA-233-BGNXM-2012” are in “Change History Details in Master Aggrement MA-233-BGNXM-2012”  page 4, “Keep Amended Contract’s ID same as Original Contract’s ID…With this enhancement, system would keep the ID’s of all amendments same as a contract document with a suffix for easy tracking & auditing.”, WHERE “a contract identifier corresponding to a contract” is broadly interpreted as “MA-233-BGNXM-2012” or “Contract’s ID”/name of the contract).
For claim 4, SAP, Chandran, File and Harveyslash disclose the computer-implemented method of claim 1, wherein the database tables of the first part of the model include a process journal table and a plurality of additional database tables, and wherein the journal table is populated with information that is stored in the plurality of additional database tables (Chandran: paragraph [0056], “Enterprise system 100 generates audit logs stored in logs 116 based on logging in an audit table or audit database each action performed by a user 102 of the enterprise system 100.” Paragraph [0084], “FIG. 4 is a block diagram illustrating an audit database 400 according to some embodiments. CMS database 212 comprises audit log 310…stores all the events occurring in the enterprise system 100. In some embodiments, the schema of audit database 400 includes an audit event table 402, an audit documents table 404, and an audit logs table 406.”
Paragraph [0087], “…Audit logs table 406 is a transactional table, which has an entry for each event occurring in enterprise system 100. Audit logs table 406 includes, for example, fields for timestamp of the event occurrence, event identifier of the event (e.g., from audit events table 202), user identifier of the user who performed the action, the cluster identifier, [@@what is cluster identifier??], and document identifier of the document on which the action was performed (e.g., from audit documents table 404).” See Fig. 4,
WHERE “process journal table” is broadly interpreted as “Audit logs table” 
WHERE “a plurality of additional database tables” is broadly interpreted as “audit events table” and “audit documents table”
WHERE “the journal table is populated with information that is stored in the plurality of additional database tables” is broadly interpreted as “…Audit logs table 406 includes, for example, fields for timestamp of the event occurrence, event identifier of the event (e.g., from audit events table 202), user identifier of the user who performed the action, the cluster identifier, [@@what is cluster identifier??], and document identifier of the document on which the action was performed (e.g., from audit documents table 404).” ) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release” as taught by SAP by implementing “Generating Secured Recommendations for Business Intelligence Enterprise Systems” as taught by Chandran, because it would provide SAP’s method with the enhanced capability of “analyzing the associated audit log entries includes determining schedule events of filed viewed by members of the group, and generating a recommendation includes generating a recommendation based on the schedule events” (Chandran: paragraph [0011]) and “…improved document use of business intelligence systems…solves these and other problems by providing methods and systems for generating secured recommendations for business intelligence enterprise systems…” (Chandran: paragraph [0004]).
For claim 5, SAP, Chandran, File and Harveyslash disclose the computer-implemented method of claim 4, wherein the model further includes a configuration part that stores event detail mapping data that maps fields of the journal table to one or more respective database tables of the plurality of additional database tables (Chandran: paragraph [0056], Paragraph [0084], “FIG. 4 is a block diagram illustrating an audit database 400 according to some embodiments. CMS database 212 comprises audit log 310…stores all the events occurring in the enterprise system 100. In some embodiments, the schema of audit database 400 includes an audit event table 402, an audit documents table 404, and an audit logs table 406.” Paragraph [0087], “…Audit logs table 406 is a transactional table, which has an entry for each event occurring in enterprise system 100. Audit logs table 406 includes, for example, fields for timestamp of the event occurrence, event identifier of the event (e.g., from audit events table 202), user identifier of the user who performed the action, the cluster identifier, [@@what is cluster identifier??], and document identifier of the document on which the action was performed (e.g., from audit documents table 404)…,” See Fig. 4,
WHERE “configuration part” is broadly interpreted as “schema of audit database 400” (see Fig. 4, where the schema define which fields in Audit Event 402 and Audit Document table 404 are mapped to Audit logs table 406)
WHERE “the plurality of additional database tables” is broadly interpreted as “audit events table” and “audit documents table”
WHERE “maps fields” is broadly interpreted as “Audit logs table 406 includes, for example, fields for timestamp of the event occurrence, event identifier of the event (e.g., from audit events table 202), user identifier of the user who performed the action, the cluster identifier, [@@what is cluster identifier??], and document identifier of the document on which the action was performed (e.g., from audit documents table 404)…” e.g. “event identifier” field is mapped to “event identifier” in Audit Logs table 406).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release” as taught by SAP by implementing “Generating Secured Recommendations for Business Intelligence Enterprise Systems” as taught by Chandran, because it would provide SAP’s method with the enhanced capability of “analyzing the associated audit log entries includes determining schedule events of filed viewed by members of the group, and generating a recommendation includes generating a recommendation based on the schedule events” (Chandran: paragraph [0011]) and “…improved document use of business intelligence systems…solves these and other problems by providing methods and systems for generating secured recommendations for business intelligence enterprise systems…” (Chandran: paragraph [0004]).

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over SAP Blogs (“New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release,” 30 October 2012, hereinafter SAP), in view of Chandran (U.S. Pub. No. 20160179863, hereinafter Chandran), and further in view of File et al. (U.S. Patent No.: US 10581851, hereinafter File), and further in view of Harveyslash (“Multiple tables entry with current timestamp,” 2 March 2016), and further in view of SAP (“SAP Sourcing / SAP CLM 10.0 Functional Enhancements,” 2014, hereinafter SAP2).
For claim 2, SAP, Chandran, File and Harveyslash disclose the computer-implemented method of claim 1, wherein the time parameter (SAP: pages 2-3, bottom Figure “Change History Details in Master Aggrement…”, which discloses “Enhanced Change History – Now changes on some of the key fields of master agreement documents can be captured in greater details in change history. Changes will be captured with details such as “From Value”, “To Value”, “Timestamp” etc. This is a great feature to keep all the changes in detail for auditing purposes.” Where “effective date” is broadly interpreted as “Timestamp”).
However, SAP, Chandran, File and Harveyslash do not explicitly disclose wherein the time parameter is an effective date of the respective event, and wherein the effective date indicates a selected time at which the respective event is scheduled to take effect.
SAP2 discloses wherein the time parameter is an effective date of the respective event, and wherein the effective date indicates a selected time at which the respective event is scheduled to take effect. (SAP2: page 19, “SAP CLM Enhancements Enhanced Agreement…Change Detail History…Additional Fields captured within Agreement Detail Change History… The following fields were available in 9.0 within Agreement Detail Change History…Effective Date”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release” as taught by SAP by implementing “SAP Sourcing / SAP CLM 10.0 Functional Enhancement” as taught by SAP2, because it would provide SAP’s method with the enhanced capability of “…Additional fields captured in Agreement Detail Change History…” (SAP2: pages 8) in order to provide “Contract Management Enhancements” (SAP2: pages 8) (e.g. additional fields will provide user with more information, and can be used to manage table). 

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over SAP Blogs (“New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release,” 30 October 2012, hereinafter SAP), in view of Chandran (U.S. Pub. No. US 20160179863, hereinafter Chandran), and further in view of File et al. (U.S. Patent No.: US 10581851, hereinafter File), and further in view of Harveyslash (“Multiple tables entry with current timestamp,” 2 March 2016), and further in view of SAP (“SAP Sourcing / SAP CLM 10.0 Functional Enhancements,” 2014, hereinafter SAP2), and further in view of Farber et al. (U.S. Pub. No. US 20010056500, hereinafter Farber).
For claim 6, SAP, Chandran, File and Harveyslash disclose the computer-implemented method of claim 1, wherein for each event entry, the respective process date of the event entry indicates a respective time at which the event entry (SAP: pages 2-3, bottom Figure, which discloses “Enhanced Change History – Now changes on some of the key fields of master agreement documents can be captured in greater details in change history. Changes will be captured with details such as “From Value”, “To Value”, “Timestamp” etc. This is a great feature to keep all the changes in detail for auditing purposes.” WHERE “a time parameter” is broadly interpreted as ““Timestamp”” After an ordinary skill in the art understand table can include “Timestamp,” it would have been obvious to an ordinary skill in the art to add “timestamp” to each tables. Also supported by SAP Files that keeping “Timestamp” of events in order to further analysis data based on “Timestamp” (Files: Column 2, line 40-column 3, line 12, “…the one or more audit logs may comprise individual change events and application programming interface (API) calls. Additionally, the one or more related connections between the plurality of change events may comprise two change events that are part of a same user login… matching the plurality of change events to one or more change orders in the cloud computing environment may comprises the following steps: matching a change order configuration item to one of the one or more application services through a change management database mapping; determining an event time window for the one or more change orders and ensuring the matched plurality of change events are within the event time window; and determining the implementer is a member of an implementing group for the change order…”).
However, SAP, Chandran, File and Harveyslash do not explicitly disclose the respective process date of the event entry indicates a respective time at which the event entry is processed to selected precision.
SAP2 discloses the respective process date of the event entry indicates a respective time at which the event entry is processed. (SAP2: page 19, “SAP CLM Enhancements Enhanced Agreement…Change Detail History…Additional Fields captured within Agreement Detail Change History… The following fields were available in 9.0 within Agreement Detail Change History…Effective Date”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release” as taught by SAP by implementing “SAP Sourcing / SAP CLM 10.0 Functional Enhancement” as taught by SAP2, because it would provide SAP’s method with the enhanced capability of “…Additional fields captured in Agreement Detail Change History…” (SAP2: pages 8) in order to provide “Contract Management Enhancements” (SAP2: pages 8) (e.g. additional fields will provide user with more information, and can be used to manage table). 
However, SAP, Chandran, File and Harveyslash do not explicitly disclose “selected precision” as in “the respective process date of the event entry indicates a respective time at which the event entry is processed to selected precision.”
Farber discloses “selected precision” as in “the respective process date of the event entry indicates a respective time at which the event entry is processed to selected precision.” (Farber: paragraph [0281] “…activity logs contain…precision timestamps…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release” as taught by SAP by implementing “Optimized Network Resource Location” as taught by SAP2, because it would provide SAP’s method with the enhanced capability of “…possible to analyze the time required to serve a resource, the bandwidth used, the number of requests handled in parallel at a given time, and other quite useful information. The extended precision timestamp makes it possible to accurately merge activity logs…” (Farber: paragraph [0281]).

Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over SAP Blogs (“New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release,” 30 October 2012, hereinafter SAP), in view of Chandran (U.S. Pub. No. 20160179863, hereinafter Chandran), and further in view of File et al. (U.S. Patent No.: US 10581851, hereinafter File), and further in view of Harveyslash (“Multiple tables entry with current timestamp,” 2 March 2016), and further in view of Chelarescu et al. (U.S. Pub. No. 20190303572, hereinafter Chelarescu).
For claim 7, SAP, Chandran, File and Harveyslash disclose the computer-implemented method of claim 1.
However, SAP, Chandran, File and Harveyslash do not explicitly disclose, further comprising receiving a request to undo one or more selected events and, responsive to the request, performing an undo action on the one or more selected events.
Chelarescu discloses, further comprising receiving a request to undo one or more selected events and, responsive to the request, performing an undo action on the one or more selected events (Chelarescu: paragraph [0090], “ [0090] FIG. 9…The dropdown 902 enables the user to select an action such as restoring the files to a particular restore date…The timeline slider 910 enables the user to scroll though different times to see file activities on different days. The selectable list box 906 enables the user to identify and select a specific range of actions (e.g., changes to files) to roll back. For example, the user identifies a specific restore point.” Fig. 9,
WHERE “a request” is broadly interpreted as “select an action such as restoring the files to a particular restore date…select a specific range of actions (e.g., changes to files) to roll back.”
WHERE “undo one or more selected events” is broadly interpreted as “restoring” or “roll back,”
WHERE “a request to undo one or more selected events” is broadly interpreted as “restoring the files to a particular restore date…select a specific range of actions (e.g., changes to files) to roll back.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release” as taught by SAP by implementing “SELECTION OF RESTORE POINT BASED ON DETECTION OF MALWARE ATTACK” as taught by Chelarescu, because it would provide SAP’s method with the enhanced capability of “determines a suggested restore point at which the malware impacted files were not impacted in the cloud storage system” (Chelarescu: paragraph [0001] and  “…enables the user to select an action such as restoring the files to a particular restore date.” (Chelarescu: paragraph [0090]).
	For claim 8, SAP, Chandran, File, Harveyslash and Chelarescu disclose the computer-implemented method of claim 7, wherein the request includes a targeted time parameter, wherein the time parameters of the events are compared to the targeted time parameter to identify the one or more selected events, and wherein the respective time parameter of each of the one or more selected events is later than the targeted time parameter (Chelarescu: paragraphs [0069]-[0070], “In operation 512, the communication module 216 receives a user-selected restore point (e.g., restore point selection 218) from the client storage application 108 of the client device 102. [0070] In operation 514, the server storage application 202 restores the cloud storage account at the user-selected restore point”
 paragraph [0090], “ [0090] FIG. 9…The dropdown 902 enables the user to select an action such as restoring the files to a particular restore date…The timeline slider 910 enables the user to scroll though different times to see file activities on different days. The selectable list box 906 enables the user to identify and select a specific range of actions (e.g., changes to files) to roll back. For example, the user identifies a specific restore point” which is obvious to an ordinary skill in the art that “restoring” or and “roll back” are undo all the changes after (e.g. later than) the “user-selected time point”/ “a particular restore date” (targeted time parameter),
WHERE “targeted time parameter” is broadly interpreted as “user-selected restore point” or “a particular restore date”
WHERE “time parameters of the events” is broadly interpreted as “different times to see file activities on different days”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release” as taught by SAP by implementing “SELECTION OF RESTORE POINT BASED ON DETECTION OF MALWARE ATTACK” as taught by Chelarescu, because it would provide SAP’s method with the enhanced capability of “determines a suggested restore point at which the malware impacted files were not impacted in the cloud storage system” (Chelarescu: paragraph [0001] and  “…enables the user to select an action such as restoring the files to a particular restore date.” (Chelarescu: paragraph [0090])

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over SAP Blogs (“New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release,” 30 October 2012, hereinafter SAP), in view of Chandran (U.S. Pub. No. 20160179863, hereinafter Chandran), and further in view of File et al. (U.S. Patent No.: US 10581851, hereinafter File), and further in view of Harveyslash (“Multiple tables entry with current timestamp,” 2 March 2016), and further in view of Chelarescu et al. (U.S. Pub. No. 20190303572, hereinafter Chelarescu), and further in view of Grossman et al. (U.S. Pub. No. 20120271867, hereinafter Grossman).
For claim 9, SAP, Chandran, File, Harveyslash and Chelarescu disclose the computer-implemented method of claim 7, storing a new record in a selected database table (SAP: pages 2-3, bottom Figure, which discloses “Enhanced Change History – Now changes on some of the key fields of master agreement documents can be captured in greater details in change history. Changes will be captured with details such as “From Value”, “To Value”, “Timestamp” etc. This is a great feature to keep all the changes in detail for auditing purposes.”)
However, SAP does not explicitly disclose wherein performing the undo action on the one or more selected events includes identifying a last event having a last process date that is before an earliest process date of the one or more selected events, and the new record having a process date corresponding to the undo action and related data associated with the last event.
Chelarescu discloses wherein performing the undo action on the one or more selected events includes identifying a last event having a last process date that is before an earliest process date of the one or more selected events (Chelarescu: paragraph [0016], “…The cloud storage system then presents the client device (e.g., or another client device that is registered with the cloud storage server with a same account as the client device that originally uploaded the files) with a preselected restore point at which to retroactively roll the ransomware impacted files to a previous (non-impacted) version of the files prior to the ransomware attack.” paragraphs [0069]-[0070], “In operation 512, the communication module 216 receives a user-selected restore point (e.g., restore point selection 218) from the client storage application 108 of the client device 102. [0070] In operation 514, the server storage application 202 restores the cloud storage account at the user-selected restore point”
 paragraph [0090], “ [0090] FIG. 9…The dropdown 902 enables the user to select an action such as restoring the files to a particular restore date…The timeline slider 910 enables the user to scroll though different times to see file activities on different days. The selectable list box 906 enables the user to identify and select a specific range of actions (e.g., changes to files) to roll back. For example, the user identifies a specific restore point…” which indicates that system finds the last version the file that is before the earliest process date of the one or more selected events, 
Note: “a earliest process date of the one or more selected event” is not defined, it is unclear what “earliest process date” is referring to.
For the purpose of the examination, “the earliest process date of the one or more selected event” is broadly interpreted as “earliest process date” after “user identifies a specific restore point” e.g. if user identifies a file and wants to restore the file before 10 am on Monday, then the system find “a last event” (modification) of the file that is before the earliest change event that is after “user identifies a specific restore point”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release” as taught by SAP by implementing “SELECTION OF RESTORE POINT BASED ON DETECTION OF MALWARE ATTACK” as taught by Chelarescu, because it would provide SAP’s method with the enhanced capability of “determines a suggested restore point at which the malware impacted files were not impacted in the cloud storage system” (Chelarescu: paragraph [0001] and  “…enables the user to select an action such as restoring the files to a particular restore date.” (Chelarescu: paragraph [0090])
However, SAP, Chandran, File, Harveyslash and Chelarescu do not explicitly disclose storing a new record in a selected database of the second part of the model, the new record having a process date corresponding to the undo action and related data associated with the last event.
	Grossman discloses storing a new record in a selected database of the second part of the model, the new record having a process date corresponding to the undo action and related data associated with the last event (Grossman: paragraph [0004], “[0004] Users create documents in a variety of different applications…A revision history of a document is typically thought of as the set of ordered operations a user has performed in the application to create or modify contents of the document. One useful aspect of a revision history is the ability to undo, redo, or modify an operation that is stored in the revision history…”
paragraph [0078], “Time filters 651 enable a user to filter the events that are associated with the graphical representations 610. In one embodiment, document workflow application extension 220 enables a user to specify a certain timeframe in the document workflow history from which the one or more graphical representations 610 are generated. For example, by selecting the "Filter Time" filter in time filters 651, the graphical representations 610 are generated based on data objects that have a timestamp between any two times specified by a user…Time filters 651 may also include an "Undo Events" filter to remove any data objects associated with events that have been reversed by a subsequent undo action…” which indicates, “storing a new record in a selected database of the second part of the model, the new record having a process date corresponding to the undo action” (e.g. “undo” event is stored in “undo event”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release” as taught by SAP by implementing “HIERARCHICAL DISPLAY AND NAVIGATION OF DOCUMENT REVISION HISTORIES” as taught by Grossman, because it would provide SAP’s method with the enhanced capability of “effective mechanism for displaying, navigating and interacting with information stored in a complete revision history of a document.” (Grossman: paragraph [0006])

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over SAP Blogs (“New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release,” 30 October 2012, hereinafter SAP), in view of Chandran (U.S. Pub. No. 20160179863, hereinafter Chandran), and further in view of File et al. (U.S. Patent No.: US 10581851, hereinafter File), and further in view of Harveyslash (“Multiple tables entry with current timestamp,” 2 March 2016), and further in view of Gupta et al. (U.S. Pub. No. 20140279930, hereinafter Gupta).
For claim 10, SAP, Chandran, File and Harveyslash disclose the computer-implemented method of claim 1.
However, SAP, Chandran, File and Harveyslash do not explicitly disclose, further comprising receiving a request to redo a selected event and, responsive to the request, performing a redo action on the selected event.
Gupta discloses further comprising receiving a request to redo a selected event and, responsive to the request, performing a redo action on the selected event (Gupta: paragraph [0132], “…a previously recorded snapshot may be used to restore the state of the database to an earlier state. For example, prior to making the database available for access, a request may be sent to the storage nodes to restored the data for the database to a state corresponding to a previously recorded snapshot. A snapshot may be recorded by identifying a time stamp or other marker or indicator for redo logs stored at storage nodes that allows previously received redo log records to be replayed up to the recorded snapshot point (e.g., the timestamp or marker) wherein said restoration includes applying one or more of the plurality of redo log to a previous version of the data. Further discussion of implementing snapshots on storage nodes is provided above…”
WHERE “receiving a request to redo a selected event” is broadly interpreted as “request may be sent to the storage nodes to restored the data for the database to a state corresponding to a previously recorded snapshot” and “restoration includes applying one or more of the plurality of redo log to a previous version of the data” (e.g. applying redo in the redo log to an earlier state)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release” as taught by SAP by implementing “FAST CRASH RECOVERY FOR DISTRIBUTED DATABASE SYSTEMS” as taught by Gupta, because it would provide SAP’s method with the enhanced capability of “the application of changes to the stored database (and data pages thereof) may be the responsibility of the storage layer itself…redo log records, rather than modified data pages, may be sent to the storage layer, after which redo processing (e.g., the application of the redo log records) may be performed somewhat lazily and in a distributed manner (e.g., by a background process). In some embodiments, crash recovery (e.g., the rebuilding of data pages from stored redo log records) may also be performed by the storage layer and may also be performed by a distributed (and, in some cases, lazy) background process…” (Gupta: paragraph [0026])
For claim 11, SAP, Chandran, File, Harveyslash and Gupta disclose the computer-implemented method of claim 10, wherein performing the redo action on the selected event comprises performing an undo action on each event in that has an effective date after an effective date of the selected event prior to reperforming a process associated with the selected event (Gupta: paragraph [0021], “performed to apply the one or more log records to a previously stored version of the particular data page to generate the particular data page in its current state” paragraph [0132], “…a previously recorded snapshot may be used to restore the state of the database to an earlier state. For example, prior to making the database available for access, a request may be sent to the storage nodes to restored the data for the database to a state corresponding to a previously recorded snapshot. A snapshot may be recorded by identifying a time stamp or other marker or indicator for redo logs stored at storage nodes that allows previously received redo log records to be replayed up to the recorded snapshot point (e.g., the timestamp or marker) wherein said restoration includes applying one or more of the plurality of redo log to a previous version of the data. Further discussion of implementing snapshots on storage nodes is provided above…”
WHERE “performing redo action on the selected event” is broadly interpreted as “request may be sent to the storage nodes to restored the data for the database to a state corresponding to a previously recorded snapshot” and “restoration includes applying one or more of the plurality of redo log to a previous version of the data”
WHERE “performing an undo action on each event in that has an effective date after an effective date of the selected event” is broadly interpreted as “a previously recorded snapshot may be used to restore the state of the database to an earlier state” (e.g. by “restore the state of the database to an earlier state,” all the changes that are made after the timestamp of the “earlier state” has been “undo”/“undone,” then, perform the “redo” by “applying one or more of the plurality of redo log to a previous version of the data” (e.g. when user try to “redo” from redo log, user has to undo all the changes after the timestamp of “redo,” therefore, it first restore back to the state just before the “redo” that user want, then “replayed” or “applying” redo from redo log).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release” as taught by SAP by implementing “FAST CRASH RECOVERY FOR DISTRIBUTED DATABASE SYSTEMS” as taught by Gupta, because it would provide SAP’s method with the enhanced capability of “performed to apply the one or more log records to a previously stored version of the particular data page to generate the particular data page in its current state” (Gupta: paragraph [0021]) and  “the application of changes to the stored database (and data pages thereof) may be the responsibility of the storage layer itself…redo log records, rather than modified data pages, may be sent to the storage layer, after which redo processing (e.g., the application of the redo log records) may be performed somewhat lazily and in a distributed manner (e.g., by a background process). In some embodiments, crash recovery (e.g., the rebuilding of data pages from stored redo log records) may also be performed by the storage layer and may also be performed by a distributed (and, in some cases, lazy) background process…” (Gupta: paragraph [0026])

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over SAP Blogs (“New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release,” 30 October 2012, hereinafter SAP), in view of Chandran (U.S. Pub. No. 20160179863, hereinafter Chandran), and further in view of File et al. (U.S. Patent No.: US 10581851, hereinafter File), and further in view of Harveyslash (“Multiple tables entry with current timestamp,” 2 March 2016), and further in view of Gupta et al. (U.S. Pub. No. 20140279930, hereinafter Gupta), and further in view of Becker et al. (U.S. Pub. No.: US 20090313309, hereinafter Becker).
For claim 12, SAP, Chandran, File, Harveyslash and Gupta disclose the computer-implemented method of claim 10.
However, SAP, Chandran, File, Harveyslash and Gupta do not explicitly disclose, wherein a new record associated with the request to redo the selected event is stored as an event entry in one or more of the populated database tables.
Becker discloses wherein a new record associated with the request to redo the selected event is stored as an event entry in one or more of the populated database tables (Becker: paragraph [0007], “The audit table stores information identifying when each of the one or more versions of the information was modified…” paragraph [0106], “At 520, the audit table is searched for an audit row (or rows) in the record…” paragraph [0108], “[0108] At 530, a new audit row(s) is/are allocated. The new audit row(s) includes the same effectiveness information as the most recently deactivated audit row(s). The deactivation date in the new audit row(s) is set to a value (e.g., "end of time") that indicates that the associated version is active. This reactivates the most recently deactivated version row(s), thus undoing a previous command (or redoing a previously undone command). The activation date of the new audit row(s) indicates the time at which the undo or redo operation was requested…”
WHERE “selected event” is broadly interpreted as “the undo or redo operation was requested”
WHERE “one or more of the populated database tables” is broadly interpreted as “audit table”
WHERE “selected event is stored as an event entry in one or more of the populated database tables” is broadly interpreted as “The activation date of the new audit row(s) indicates the time at which the undo or redo operation was requested”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release” as taught by SAP by implementing “Data Pattern for Storing Information, Including Associated Version and Audit Information for Use in Data Management” as taught by Becker, because it would provide SAP’s method with the enhanced capability of “The audit table stores information identifying when each of the one or more versions of the information was modified. The audit table can also store effectiveness information identifying when each of the one or more versions of the information is effective.” (Becker: paragraph [0007]) 

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Chandran (U.S. Pub. No. 20160179863, hereinafter Chandran), in view of SAP (“Solution Operations Guide Solution Operations Guide for SAP Sourcing 9.0,” 2012, hereinafter SAP3), and further in view of SAP Blogs (“New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release,” 30 October 2012, hereinafter SAP).
For claim 13, Chandran discloses one or more non-transitory computer-readable media storing instructions which, when executed by one or more hardware processors, cause the hardware processors to perform actions comprising:
receiving, from a data source, event data for an event associated with operational activities of an organization, the event data including a time parameter and a subject of the event (Chandran: paragraph [0056], “Enterprise system 100 generates audit logs stored in logs 116 based on logging in an audit table or audit database each action performed by a user 102 of the enterprise system 100.” Paragraph [0084], “FIG. 4 is a block diagram illustrating an audit database 400 according to some embodiments. CMS database 212 comprises audit log 310…stores all the events occurring in the enterprise system 100. In some embodiments, the schema of audit database 400 includes an audit event table 402, an audit documents table 404, and an audit logs table 406.”
Paragraph [0085], “Audit event table 402 includes, for example, fields for event identifier, event name, priority of the event, and an alert configuration…”
Paragraph [0087], “…Audit logs table 406 is a transactional table, which has an entry for each event occurring in enterprise system 100. Audit logs table 406 includes, for example, fields for timestamp of the event occurrence, event identifier of the event (e.g., from audit events table 202), user identifier of the user who performed the action, the cluster identifier, [@@what is cluster identifier??], and document identifier of the document on which the action was performed (e.g., from audit documents table 404).” See Fig. 4
WHERE “operational activities of an organization” is broadly interpreted as “events occurring in the enterprise system”
WHERE “time parameter” is broadly interpreted as “fields for timestamp”
WHERE “subject of the event” is broadly interpreted as “event name”);
transforming, using a model, a data structure of the event data for storage in an activity database; storing the event data and the process date for the event in each of: a first plurality of database tables corresponding to a first process tracking part of the model configured to track processes for the event (Chandran: paragraph [0056], “Enterprise system 100 generates audit logs stored in logs 116 based on logging in an audit table or audit database each action performed by a user 102 of the enterprise system 100.” 
WHERE “transforming, using a model, a data structure of the event data for storage in an activity database;” is broadly interpreted as “generates audit logs stored in logs 116 based on logging in an audit table or audit database each action” where “transforming…a data structure” is broadly interpreted as event data in “audit logs” is in a first data structure, where event data in audit table is in a second data structure (See Fig. 4, where event data from “AUDIT EVENT” 402 is copied/transformed to fit “AUDIT LOGS” 406), where “model” is broadly interpreted as computer software or computer application, Paragraph [0084], “FIG. 4 is a block diagram illustrating an audit database 400 according to some embodiments. CMS database 212 comprises audit log 310…stores all the events occurring in the enterprise system 100. In some embodiments, the schema of audit database 400 includes an audit event table 402, an audit documents table 404, and an audit logs table 406.”
Paragraph [0087], “…Audit logs table 406 is a transactional table, which has an entry for each event occurring in enterprise system 100. Audit logs table 406 includes, for example, fields for timestamp of the event occurrence, event identifier of the event (e.g., from audit events table 202), user identifier of the user who performed the action, the cluster identifier, [@@what is cluster identifier??], and document identifier of the document on which the action was performed (e.g., from audit documents table 404).” See Fig. 4
WHERE “a first plurality of database tables” is broadly interpreted as “Audit logs table,” “audit events table” and “audit documents table”
WHERE “time parameter” is broadly interpreted as “fields for timestamp”)
However, Chandran do not explicitly disclose 
processing the event in accordance with the time parameter of the event, wherein the event is assigned a process date corresponding to a time at which the event is processed;
and in a second plurality of database tables corresponding to a second, results part of the model configured to track results of performing the processes for the event; and
outputting one or more of the first plurality of database tables for presentation to a user.
SAP3 discloses processing the event in accordance with the time parameter of the event, wherein the event is assigned a process date corresponding to a time at which the event is processed (SAP3: page 27, “4.7Periodic Tasks4.7.1 Scheduled Periodic Tasks
This chapter describes all automatable tasks required to run periodically in order to keep the application running smoothly over time. Such tasks may be required on component level and are therefore relevant in each scenario that uses the component. You can find the mapping in Scenario/Component Matrix [page 7]. Other tasks may be relevant for certain business scenarios only. It is important that you monitor the successful execution of these tasks on a regular basis.
Scheduled tasks are automatic tasks that the system runs at specified intervals. This section describes how to create and edit scheduled tasks in SAP Sourcing…” which indicates “processing the event” (“all automatable tasks required to run periodically”), where “a process date” is broadly interpreted as “run periodically” or “runs at specified intervals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Generating Secured Recommendations for Business Intelligence Enterprise Systems” as taught by Chandran by implementing “Solution Operations Guide Solution Operations Guide for SAP Sourcing 9.0,” as taught by SAP3, because it would provide Chandran’s media with the enhanced capability of “…all automatable tasks required to run periodically in order to keep the application running smoothly over time…” (SAP3: page 27).
However, Chandran and SAP3 do not explicitly disclose a second plurality of database tables corresponding to a second, results part of the model configured to track results of performing the processes for the event; and
outputting one or more of the plurality of database tables for presentation to a user.
SAP discloses a second plurality of database tables corresponding to a second, results part of the mode configured to track results of performing the processes for the event (SAP: pages 2-3, “…Enhanced Change History – Now changes on some of the key fields of master agreement documents can be captured in greater details in change history. Changes will be captured with details such as “From Value”, “To Value”, “Timestamp” etc. This is a great feature to keep all the changes in detail for auditing purposes…” page 3, the figure, “Change History Details in Master Agreement MA-233-BGNXM-2012” which includes “results part of the mode,” for example, the first row in the figure, recites “The value of ‘Payment Terms’ was changed from ‘2-10NET30’ to ‘NET30’” which disclose the “result” of the changes
Page 4, “…track & audit related contract and their amendment documents. With this enhancement, system would keep the ID’s of all amendments same as a contract document with a suffix for easy tracking & auditing”); and 
outputting one or more of the plurality of database tables for presentation to a user (SAP: page 3, the figure displays “Change History Details in Master Agreement MA-233-BGNXM-2012” table to user (e.g. tables of the model (e.g. software – “SAP Sourcing/CLM 9.0”), it would have been obvious to an ordinary skill in the art to understand that table can be displayed to user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Generating Secured Recommendations for Business Intelligence Enterprise Systems” as taught by Chandran by implementing “New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release,” as taught by SAP, because it would provide Chandran’s media with the enhanced capability of “…Enhanced Change History – Now changes on some of the key fields of master agreement documents can be captured in greater details in change history. Changes will be captured with details such as “From Value”, “To Value”, “Timestamp” etc. This is a great feature to keep all the changes in detail for auditing purposes…” (SAP: pages 2-3).

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Chandran (U.S. Pub. No. 20160179863, hereinafter Chandran), in view of SAP (“Solution Operations Guide Solution Operations Guide for SAP Sourcing 9.0,” 2012, hereinafter SAP3), and further in view of SAP Blogs (“New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release,” 30 October 2012, hereinafter SAP), and further in view of Holenstein et al. (U.S. Pub. No. 9804935, hereinafter Holenstein).
For claim 14, Chandran, SAP3 and SAP disclose the one or more non-transitory non- computer-readable media of claim 13, wherein the first plurality of database tables (Chandran: paragraph [0056], “Enterprise system 100 generates audit logs stored in logs 116 based on logging in an audit table or audit database each action performed by a user 102 of the enterprise system 100.”).
However, Chandran, SAP3 and SAP do not explicitly disclose wherein the first plurality of database includes entries for other events associated with the subject, and wherein the actions further comprise receiving a request to perform an undo action on a targeted event of the other events associated with the subject, and performing the undo action on the targeted event and each event associated with the subject and having an associated effective date after an effective date of the targeted event.
Holenstein discloses wherein the first plurality of database includes entries for other events associated with the subject, and wherein the actions further comprise receiving a request to perform an undo action on a targeted event of the other events associated with the subject, and performing the undo action on the targeted event and each event associated with the subject and having an associated effective date after an effective date of the targeted event (Holenstein: column 3, line 66-column 4, line 3, “Modern-day systems often maintain an independent log of all changes made to a database. The change log is usually resident on persistent storage such as disk so that it will survive a system failure. An important class of change logs is the transaction log”
	WHERE “the first plurality of database includes entries for other events associated with the subject” is broadly interpreted as “an independent log of all changes made to a database.” (e.g. “The change log”)
Column 39, lines 11-18, “This sequence of events is shown in FIG. 28 table 280. In this table, transaction Tx1 IS the check transaction and transaction Tx2 is the deposit transaction. It is then decided that this transaction must be rolled back. In the present invention, this is the job of UNDO. UNDO will reverse each operation and apply them to the database in reverse order, as shown in FIG. 29 table 290:”
WHERE “perform an undo action” is broadly interpreted as “transaction must be rolled back…this is the job of UNDO”
WHERE “performing the undo action on the targeted event” is broadly interpreted as “decided that this transaction must be rolled back” (see Fig. 28 and Fig. 29)
WHERE “each event associated with the subject and having an associated effective date after an effective date of the targeted event” is broadly interpreted as any later transaction that is after the “transaction must be rolled back”  (see Fig. 28 and Fig. 29)
WHERE “performing the undo action on the targeted event and each event associated with the subject and having an associated effective date after an effective date of the targeted event” is broadly interpreted as “UNDO will reverse each operation and apply them to the database in reverse order” (see Fig. 28 and Fig. 29)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Generating Secured Recommendations for Business Intelligence Enterprise Systems” as taught by Chandran by implementing “Methods for repairing a corrupted database to a new, correct state by selectively using redo and undo operations” as taught by Holenstein, because it would provide Chandran’s media with the enhanced capability of “…UNDO also can be used to correct a corrupted database and its replicated target database copy…UNDO can be used to roll back the target database to a correct and consistent state…” (Holenstein: column 15, lines 14-19).

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Chandran (U.S. Pub. No. 20160179863, hereinafter Chandran), in view of SAP (“Solution Operations Guide Solution Operations Guide for SAP Sourcing 9.0,” 2012, hereinafter SAP3), and further in view of SAP Blogs (“New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release,” 30 October 2012, hereinafter SAP), and further in view of Holenstein et al. (U.S. Pub. No. 9804935, hereinafter Holenstein), and further in view of Chelarescu et al. (U.S. Pub. No. 20190303572, hereinafter Chelarescu).
For claim 15, Chandran, SAP3, SAP and Holenstein disclose the one or more non-transitory computer-readable media of claim 14.
However, Chandran, SAP3, SAP and Holenstein do not explicitly disclose wherein the request is received via a user interface or an Application Programming Interface (API) call.
Chelarescu discloses wherein the request is received via a user interface or an Application Programming Interface (API) call. (Chelarescu: paragraph [0090], “ [0090] FIG. 9…The dropdown 902 enables the user to select an action such as restoring the files to a particular restore date…The timeline slider 910 enables the user to scroll though different times to see file activities on different days. The selectable list box 906 enables the user to identify and select a specific range of actions (e.g., changes to files) to roll back. For example, the user identifies a specific restore point.” Fig. 9 discloses the restore request is received via a user interface (e.g. “user to select an action such as restoring the files to a particular restore date”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release” as taught by SAP by implementing “SELECTION OF RESTORE POINT BASED ON DETECTION OF MALWARE ATTACK” as taught by Chelarescu, because it would provide SAP’s method with the enhanced capability of “determines a suggested restore point at which the malware impacted files were not impacted in the cloud storage system” (Chelarescu: paragraph [0001] and  “…enables the user to select an action such as restoring the files to a particular restore date.” (Chelarescu: paragraph [0090]) (e.g. using Graphic User Interface (GUI) to perform the restore is more user friendly).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Chandran (U.S. Pub. No. 20160179863, hereinafter Chandran), in view of SAP (“Solution Operations Guide Solution Operations Guide for SAP Sourcing 9.0,” 2012, hereinafter SAP3), and further in view of SAP Blogs (“New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release,” 30 October 2012, hereinafter SAP), and further in view of Holenstein et al. (U.S. Pub. No. 9804935, hereinafter Holenstein), and further in view of Becker et al. (U.S. Pub. No.: US 20090313309, hereinafter Becker).
For claim 16, Chandran, SAP3, SAP and Holenstein disclose the one or more non-transitory computer-readable media of claim 14, wherein the undo action is stored in at least one of the first plurality of database and at least one of the second plurality of database as a new event entry (Holenstein: column 3, line 66-column 4, line 3, “Modern-day systems often maintain an independent log of all changes made to a database. The change log is usually resident on persistent storage such as disk so that it will survive a system failure. An important class of change logs is the transaction log” Column 15, lines 62-64, “…the Undo Queue or Redo Queue can be loaded from the change log with database events that surround the corrupted events.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Generating Secured Recommendations for Business Intelligence Enterprise Systems” as taught by Chandran by implementing “Methods for repairing a corrupted database to a new, correct state by selectively using redo and undo operations” as taught by Holenstein, because it would provide Chandran’s media with the enhanced capability of “…UNDO also can be used to correct a corrupted database and its replicated target database copy…UNDO can be used to roll back the target database to a correct and consistent state…” (Holenstein: column 15, lines 14-19).
	However, Chandran, SAP3, SAP and Holenstein do not explicitly disclose undo action is stored database table as a new event entry.
Becker discloses wherein a new record associated with the request to redo the selected event is stored as an event entry in one or more of the populated database tables (Becker: paragraph [0007], “The audit table stores information identifying when each of the one or more versions of the information was modified…” paragraph [0106], “At 520, the audit table is searched for an audit row (or rows) in the record…” paragraph [0108], “[0108] At 530, a new audit row(s) is/are allocated. The new audit row(s) includes the same effectiveness information as the most recently deactivated audit row(s). The deactivation date in the new audit row(s) is set to a value (e.g., "end of time") that indicates that the associated version is active. This reactivates the most recently deactivated version row(s), thus undoing a previous command (or redoing a previously undone command). The activation date of the new audit row(s) indicates the time at which the undo or redo operation was requested…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Generating Secured Recommendations for Business Intelligence Enterprise Systems” as taught by Chandran by implementing “Data Pattern for Storing Information, Including Associated Version and Audit Information for Use in Data Management” as taught by Becker, because it would provide Chandran’s media with the enhanced capability of “The audit table stores information identifying when each of the one or more versions of the information was modified. The audit table can also store effectiveness information identifying when each of the one or more versions of the information is effective.” (Becker: paragraph [0007]) 

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Chandran (U.S. Pub. No. 20160179863, hereinafter Chandran), in view of SAP (“Solution Operations Guide Solution Operations Guide for SAP Sourcing 9.0,” 2012, hereinafter SAP3), and further in view of SAP Blogs (“New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release,” 30 October 2012, hereinafter SAP), and further in view of Wolf et al. (U.S. Pub. No.: US 20200134750, hereinafter Wolf).
For claim 17, Chandran, SAP3 and SAP disclose the one or more non-transitory computer-readable media of claim 13.
However, Chandran, SAP3 and SAP do not explicitly disclose wherein processing the event in accordance with the time parameter of the event comprises processing the event in an order relative to other events based on the time parameter.
Wolf discloses wherein processing the event in accordance with the time parameter of the event comprises processing the event in an order relative to other events based on the time parameter (Wolf: paragraph [0118], “…the event bus 114 can receive events from the client device 104 and store those events in a queue based on a time stamp or indexed order in which each event was received and/or added to the event bus 114. Thereafter, events stored by the event bus 114 can be consumed by one or more services, servers, microservices, functions, lambda functions, and so on associated with an operation or task of the host service 104…”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Generating Secured Recommendations for Business Intelligence Enterprise Systems” as taught by Chandran by implementing “FIELD CONFIGURATION OF AN INSTANCE OF A CLIENT APPLICATION BASED ON A TRANSACTIONAL ROLE OF A USER OF THAT CLIENT APPLICATION TO PREVENT UNINTENDED DISCLOSURE OF CONFIDENTIAL INFORMATION WHEN CLOSING A REAL ESTATE TRANSACTION” as taught by Wolf, because it would provide Chandran’s media with the enhanced capability of “…configured to asynchronously receive and store discrete data items referred to as "events" formatted according to a specification or protocol unique to the system 100 and/or conforming with a specified messaging protocol.” (Wolf: paragraph [0118]) 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chandran (U.S. Pub. No. 20160179863, hereinafter Chandran), in view of SAP (“Solution Operations Guide Solution Operations Guide for SAP Sourcing 9.0,” 2012, hereinafter SAP3), and further in view of Holenstein et al. (U.S. Pub. No. 9804935, hereinafter Holenstein), and further in view of SAP Blogs (“New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release,” 30 October 2012, hereinafter SAP).
For claim 18, Chandran discloses a system comprising:
one or more hardware processors with memory coupled thereto; computer-readable media storing instructions executable by the one or more hardware processors, the instructions comprising (Chandran: paragraph [0013], “…a computer system comprises one or more processors and a software program, executable on the computer system…” paragraph [0215], “An example system 3800 for enterprise system 100 and enterprise system 200 is illustrated in FIG. 38. Computer system 3810 includes a bus 3805 or other communication mechanism for communicating information, and a processor 3801 coupled with bus 3805 for processing information. Computer system 3810 also includes a memory 3802 coupled to bus 3805 for storing information and instructions to be executed by processor 3801, including information and instructions for performing the techniques described above,”):
first instructions to receive event data for a plurality of events associated with operational activities of an organization, the event data including a respective effective date and a respective subject of each event of the plurality of events (Chandran: paragraph [0056], “Enterprise system 100 generates audit logs stored in logs 116 based on logging in an audit table or audit database each action performed by a user 102 of the enterprise system 100.” Paragraph [0084], “FIG. 4 is a block diagram illustrating an audit database 400 according to some embodiments. CMS database 212 comprises audit log 310…stores all the events occurring in the enterprise system 100. In some embodiments, the schema of audit database 400 includes an audit event table 402, an audit documents table 404, and an audit logs table 406.” Paragraph [0085], “Audit event table 402 includes, for example, fields for event identifier, event name, priority of the event, and an alert configuration…”
Paragraph [0087], “…Audit logs table 406 is a transactional table, which has an entry for each event occurring in enterprise system 100. Audit logs table 406 includes, for example, fields for timestamp of the event occurrence, event identifier of the event (e.g., from audit events table 202), user identifier of the user who performed the action, the cluster identifier, [@@what is cluster identifier??], and document identifier of the document on which the action was performed (e.g., from audit documents table 404).”);
and wherein each event of the plurality of events is associated with a process date corresponding to a time at which the respective event is processed (Chandran: Paragraph [0087], “…Audit logs table 406 is a transactional table, which has an entry for each event occurring in enterprise system 100. Audit logs table 406 includes, for example, fields for timestamp of the event occurrence, event identifier of the event (e.g., from audit events table 202), user identifier of the user who performed the action, the cluster identifier, [@@what is cluster identifier??], and document identifier of the document on which the action was performed (e.g., from audit documents table 404).”);
third instructions to store, for each event of the plurality of events, the event data and the process date for the event in a respective entry in each of: a journal table of a first, process tracking part of a model configured to track processes for the event (Chandran: paragraph [0056], “Enterprise system 100 generates audit logs stored in logs 116 based on logging in an audit table or audit database each action performed by a user 102 of the enterprise system 100.” Paragraph [0084], “FIG. 4 is a block diagram illustrating an audit database 400 according to some embodiments. CMS database 212 comprises audit log 310…stores all the events occurring in the enterprise system 100. In some embodiments, the schema of audit database 400 includes an audit event table 402, an audit documents table 404, and an audit logs table 406.” Paragraph [0085], “Audit event table 402 includes, for example, fields for event identifier, event name, priority of the event, and an alert configuration…”
Paragraph [0087], “…Audit logs table 406 is a transactional table, which has an entry for each event occurring in enterprise system 100. Audit logs table 406 includes, for example, fields for timestamp of the event occurrence, event identifier of the event (e.g., from audit events table 202), user identifier of the user who performed the action, the cluster identifier, [@@what is cluster identifier??], and document identifier of the document on which the action was performed (e.g., from audit documents table 404).”)
fourth instructions to update the journal table responsive to receiving a request to perform an operation associated with one or more of the events (Chandran: paragraph [0056], “Enterprise system 100 generates audit logs stored in logs 116 based on logging in an audit table or audit database each action performed by a user 102 of the enterprise system 100.” Paragraph [0084], “FIG. 4 is a block diagram illustrating an audit database 400 according to some embodiments. CMS database 212 comprises audit log 310…stores all the events occurring in the enterprise system 100. In some embodiments, the schema of audit database 400 includes an audit event table 402, an audit documents table 404, and an audit logs table 406.” Paragraph [0085], “Audit event table 402 includes, for example, fields for event identifier, event name, priority of the event, and an alert configuration…”
Paragraph [0087], “…Audit logs table 406 is a transactional table, which has an entry for each event occurring in enterprise system 100. Audit logs table 406 includes, for example, fields for timestamp of the event occurrence, event identifier of the event (e.g., from audit events table 202), user identifier of the user who performed the action, the cluster identifier, [@@what is cluster identifier??], and document identifier of the document on which the action was performed (e.g., from audit documents table 404).”).
However, Chandran do not explicitly disclose 
second instructions to perform a batch processing of the plurality of events, wherein the plurality of events are processed in an order that is based on the respective effective dates and the respective subjects of the plurality of events,
and a results table corresponding to a second, results part of the model configured to track results processes for the event;
fourth instructions to update the results table responsive to receiving a request to perform an operation associated with one or more of the events; and
fifth instructions to output at least the journal table for presentation to a user.
SAP3 discloses second instructions to perform a processing of the plurality of events, wherein the plurality of events are processed in an order that is based on the respective effective dates and the respective subjects of the plurality of events (SAP3: page 27, “4.7Periodic Tasks4.7.1 Scheduled Periodic Tasks
This chapter describes all automatable tasks required to run periodically in order to keep the application running smoothly over time. Such tasks may be required on component level and are therefore relevant in each scenario that uses the component. You can find the mapping in Scenario/Component Matrix [page 7]. Other tasks may be relevant for certain business scenarios only. It is important that you monitor the successful execution of these tasks on a regular basis.
Scheduled tasks are automatic tasks that the system runs at specified intervals. This section describes how to create and edit scheduled tasks in SAP Sourcing…” which indicates processing based on the order of the “respective effective dates”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Generating Secured Recommendations for Business Intelligence Enterprise Systems” as taught by Chandran by implementing “Solution Operations Guide Solution Operations Guide for SAP Sourcing 9.0,” as taught by SAP3, because it would provide Chandran’s media with the enhanced capability of “…all automatable tasks required to run periodically in order to keep the application running smoothly over time…” (SAP3: page 27).
However, Chandran and SAP3 do not explicitly disclose 
a batch processing,
and a results table corresponding to a second, results part of the model configured to track results processes for the event;
fourth instructions to update the results table responsive to receiving a request to perform an operation associated with one or more of the events; and
fifth instructions to output at least the journal table for presentation to a user.
Holenstein discloses a batch processing (Holenstein: column 32, lines “This is because the rows can be blocked (or batched), and many rows can be written as a single block (or batch) to the Queue File.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Generating Secured Recommendations for Business Intelligence Enterprise Systems” as taught by Chandran by implementing “Methods for repairing a corrupted database to a new, correct state by selectively using redo and undo operations” as taught by Holenstein, because it would provide Chandran’s media with the enhanced capability of “…UNDO also can be used to correct a corrupted database and its replicated target database copy…UNDO can be used to roll back the target database to a correct and consistent state…” (Holenstein: column 15, lines 14-19).
However, Chandran, SAP3 and Holenstein do not explicitly disclose 
and a results table corresponding to a second, results part of the model configured to track results processes for the event;
fourth instructions to update the results table responsive to receiving a request to perform an operation associated with one or more of the events; and
fifth instructions to output at least the journal table for presentation to a user.
SAP discloses and a results table corresponding to a second, results part of the model configured to track results processes for the event (SAP: pages 2-3, “…Enhanced Change History – Now changes on some of the key fields of master agreement documents can be captured in greater details in change history. Changes will be captured with details such as “From Value”, “To Value”, “Timestamp” etc. This is a great feature to keep all the changes in detail for auditing purposes…” page 3, the figure, “Change History Details in Master Agreement MA-233-BGNXM-2012” which includes “results part of the mode,” for example, the first row in the figure, recites “The value of ‘Payment Terms’ was changed from ‘2-10NET30’ to ‘NET30’” which disclose the “result” of the changes; Page 4, “…track & audit related contract and their amendment documents. With this enhancement, system would keep the ID’s of all amendments same as a contract document with a suffix for easy tracking & auditing”); and 
fourth instructions to update the results table responsive to receiving a request to perform an operation associated with one or more of the events (SAP: pages 2-3, bottom Figure, which discloses “Enhanced Change History – Now changes on some of the key fields of master agreement documents can be captured in greater details in change history. Changes will be captured with details such as “From Value”, “To Value”, “Timestamp” etc. This is a great feature to keep all the changes in detail for auditing purposes.”); and
fifth instructions to output at least the table for presentation to a user (SAP: page 3, the figure displays “Change History Details in Master Agreement MA-233-BGNXM-2012” table to user (e.g. tables of the model (e.g. software – “SAP Sourcing/CLM 9.0”), it would have been obvious to an ordinary skill in the art to understand that table can be displayed to user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Generating Secured Recommendations for Business Intelligence Enterprise Systems” as taught by Chandran by implementing “New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release,” as taught by SAP, because it would provide Chandran’s media with the enhanced capability of “…Enhanced Change History – Now changes on some of the key fields of master agreement documents can be captured in greater details in change history. Changes will be captured with details such as “From Value”, “To Value”, “Timestamp” etc. This is a great feature to keep all the changes in detail for auditing purposes…” (SAP: pages 2-3).
For claim 19, Chandran, SAP3, Holenstein and SAP disclose the system of claim 18, wherein the operation includes undoing one or more of the events, redoing one or more of the events, or combining one or more subjects associated with the events (Holenstein: column 3, line 66-column 4, line 3, “Modern-day systems often maintain an independent log of all changes made to a database. The change log is usually resident on persistent storage such as disk so that it will survive a system failure. An important class of change logs is the transaction log”
	Column 39, lines 11-18, “This sequence of events is shown in FIG. 28 table 280. In this table, transaction Tx1 IS the check transaction and transaction Tx2 is the deposit transaction. It is then decided that this transaction must be rolled back. In the present invention, this is the job of UNDO. UNDO will reverse each operation and apply them to the database in reverse order, as shown in FIG. 29 table 290:”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Generating Secured Recommendations for Business Intelligence Enterprise Systems” as taught by Chandran by implementing “Methods for repairing a corrupted database to a new, correct state by selectively using redo and undo operations” as taught by Holenstein, because it would provide Chandran’s media with the enhanced capability of “…UNDO also can be used to correct a corrupted database and its replicated target database copy…UNDO can be used to roll back the target database to a correct and consistent state…” (Holenstein: column 15, lines 14-19).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chandran (U.S. Pub. No. 20160179863, hereinafter Chandran), in view of SAP (“Solution Operations Guide Solution Operations Guide for SAP Sourcing 9.0,” 2012, hereinafter SAP3), and further in view of Holenstein et al. (U.S. Pub. No. 9804935, hereinafter Holenstein), and further in view of SAP Blogs (“New Enhancements in Service Packs of SAP Sourcing/CLM 9.0 Release,” 30 October 2012, hereinafter SAP), and further in view of Becker et al. (U.S. Pub. No.: US 20090313309, hereinafter Becker).
For claim 20, Chandran, SAP3, Holenstein and SAP disclose the system of claim 18, wherein updating the journal table and the results table includes adding at least one new entry in each of the journal table (Holenstein: column 3, line 66-column 4, line 3, “Modern-day systems often maintain an independent log of all changes made to a database. The change log is usually resident on persistent storage such as disk so that it will survive a system failure. An important class of change logs is the transaction log”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Generating Secured Recommendations for Business Intelligence Enterprise Systems” as taught by Chandran by implementing “Methods for repairing a corrupted database to a new, correct state by selectively using redo and undo operations” as taught by Holenstein, because it would provide Chandran’s media with the enhanced capability of “maintain an independent log of all changes made to a database” (Holenstein: column 3, line 66-column 4, line 3) and “…UNDO also can be used to correct a corrupted database and its replicated target database copy…UNDO can be used to roll back the target database to a correct and consistent state…” (Holenstein: column 15, lines 14-19).
However, Chandran, SAP3, Holenstein and SAP do not explicitly disclose adding at least one new entry in the results table corresponding to the operation.
Becker discloses adding at least one new entry in the results table corresponding to the operation (Becker: paragraph [0007], “The audit table stores information identifying when each of the one or more versions of the information was modified…” paragraph [0106], “At 520, the audit table is searched for an audit row (or rows) in the record…” paragraph [0108], “[0108] At 530, a new audit row(s) is/are allocated. The new audit row(s) includes the same effectiveness information as the most recently deactivated audit row(s). The deactivation date in the new audit row(s) is set to a value (e.g., "end of time") that indicates that the associated version is active. This reactivates the most recently deactivated version row(s), thus undoing a previous command (or redoing a previously undone command). The activation date of the new audit row(s) indicates the time at which the undo or redo operation was requested…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Generating Secured Recommendations for Business Intelligence Enterprise Systems” as taught by Chandran by implementing “Data Pattern for Storing Information, Including Associated Version and Audit Information for Use in Data Management” as taught by Becker, because it would provide Chandran’s media with the enhanced capability of “The audit table stores information identifying when each of the one or more versions of the information was modified. The audit table can also store effectiveness information identifying when each of the one or more versions of the information is effective.” (Becker: paragraph [0007]) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169